Citation Nr: 1451120	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-27 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


REMAND

The appellant served in the Army National Guard (Guard) from March 1957 to May 1997; he had a period of verified active duty for training from June to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the VA RO in St. Paul, Minnesota.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

In its earlier April 2014 remand, the Board, inter alia, ordered new examinations for the appellant.  (Examinations had not previously been performed for his low back and left foot claim, while an examination had previously been performed for his thumb claim.)  The remand directives specifically required the examiner to provide explanations that took into account all lay and medical evidence, and that medical reasons be provided for accepting or rejecting the statements regarding in-service injury and continued symptoms since service.  However, the examiner provided a negative opinion on the basis that there was no mention of any of the disabilities at issue in the appellant's treatment records.  No discussion of the pertinent lay evidence was provided.  The rationale for the appellant's thumb claim did not mention a July 1993 line-of-duty determination discussing a thumb injury.  Therefore, remand is necessary inasmuch as the Board finds that there has not been substantial compliance with the remand instructions, and new VA medical opinions are necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should obtain VA medical opinions concerning:

A.  Any low back disability and left foot disability.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record, the reviewer should respond to the following:  

i.  Is it at least as likely as not (probability of 50 percent or more) that a current low back disability is attributable to a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA)?

ii.  Is it at least as likely as not that any current left foot disability was caused by a service-connected low back disability?  

iii.  If not, is it at least as likely as not that any current left foot disability has been aggravated (permanently worsened beyond its normal progression) by a service-connected low back disability?  

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the low back disability.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the testimony by the appellant that he injured his back during military training in 1971.  The examiner should give medical reasons for accepting or rejecting the appellant's statements regarding in-service injury and continued symptoms since.  

B.  Right thumb disability.  Based on review of the record, an opinion should be obtained that responds to the following:  

Is it at least as likely as not that a right thumb disability, to include onychomycosis and/or onycholysis, is attributable to a period of ACDUTRA or INACDUTRA?

In responding to the above, the reviewer should provide an explanation that takes into account all lay and medical evidence, including records contained in the appellant's claim's file, to specifically include the July 1993 line-of-duty determination.  The reviewer should give medical reasons for accepting or rejecting the appellant's statements regarding any in-service injury and continued symptoms since.  

If any reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If a benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the appellant an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

